Citation Nr: 0937076	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for back disorder, 
secondary to service-connected gunshot residuals of the right 
lower leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision in which the RO, 
in pertinent part, denied the Veteran's claim for service 
connection for a back condition.  

This matter was previously before the Board in March 2005, 
March 2008, and December 2008 and was remanded on all three 
occasions for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection is warranted.  

The December 2008 Board decision remanded the Veteran's claim 
because the Board's March 2008 remand had not been complied 
with.  As explained in the December 2008 remand, the Court 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

In its March 2008 remand, the Board noted that a July 2005 VA 
medical opinion was inadequate in answering requested opinion 
as to whether it was at least as likely as not that any 
currently present back disorder was etiologically related to 
the veteran's military service or was otherwise etiologically 
related to his service-connected right lower leg disability.  
The Veteran was provided a new VA examination by the same VA 
physician in July 2008.  However, the VA physician once again 
provided an inadequate opinion, and did not answer the 
question within the guidelines set forth by the Board.  
Rather the examiner once again noted that "[i]t is at least 
as likely as it is not that low back pain is not secondary to 
any events in the military service, nor due to any conditions 
in the right leg."  This opinion addresses the Board's answer 
conversely and does not exclude the possibility of a 50 
percent likelihood of a nexus between the disorder and either 
service or the service-connected right leg disorder.  A more 
clearly phrased opinion is "necessary" under 38 U.S.C.A. § 
5103A(d).

In this regard, the Veteran was scheduled for a VA 
examination on December 30, 2008.  The Veteran's 
Representative, in his Written Brief Presentation, stated 
that the Veteran was unable to report to his scheduled 
examination because he was away from his residence when he 
received the notice letter and did not return home until 
after the examination date had passed.  The notice letter was 
dated December 18, 2008, a mere twelve days before the 
scheduled examination.  The Representative alleged that 
sending out a notice letter so close to the date of the 
examination was unacceptable.  Furthermore, the 
Representative stated that the Veteran has been highly 
cooperative in attending repeat examinations, and has never 
failed to report to any one of his frequent examinations.  

The Board finds that given the timing of the notice and the 
fact that the examination is necessary in order to comply 
with previous remand instructions, the Veteran should be 
afforded an additional opportunity to be examined.  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the nature and etiology of 
his claimed back disorder.  The Veteran's 
claims file and a copy of this Remand 
should be made available to the examiner 
prior to the examination, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed. Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that such 
disability was incurred as a result of 
service or was caused or aggravated by the 
Veteran's service-connected right lower 
leg disorder.  A complete rationale should 
be given for all opinions and conclusions.  

2.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
remains denied, issue the Veteran and his 
representative an appropriate SSOC.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




